Citation Nr: 0401132	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to payment of burial expenses based on death 
from service-connected disability under Chapter 23, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from December 1970 to 
November 1971.  He died in February 2002.  The appellant is 
the mother of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to service 
connection for the cause of the veteran's death.  This matter 
also comes before the Board from a June 2002 decision by the 
RO which granted entitlement to nonservice-connected burial 
benefits in the amount of $600.


REMAND

The appellant seeks to establish service connection for the 
cause of the veteran's death in her capacity as the veteran's 
surviving parent.  The record reflects that the veteran died 
in February 2002 as the result of hepatic encephalopathy due 
to chronic liver disease, in turn due to coagulopathy, which 
in turn was due to thrombocytopenia (secondary to 
alcoholism).  At the time of the veteran's death service 
connection was in effect for schizophrenia, which had been 
evaluated as 100 percent disabling, effective since June 
1975.

The appellant contends that the veteran's service-connected 
schizophrenia caused, or contributed substantially or 
materially to, the veteran's death.  She argues in particular 
that the medications prescribed for the veteran's service-
connected psychiatric disability were at least partially 
responsible for the development of his fatal liver condition.  
Notably, there is no indication that the RO has sought to 
obtain a medical opinion concerning whether the veteran's 
death was materially related to his service-connected 
disability.  Under the circumstances, the Board is of the 
opinion that such a medical opinion is necessary to 
adjudicate the instant claim.  See 38 U.S.C.A. § 5103A (West 
2002).

In addition, the Board points out that the appellant has 
indicated that the veteran was treated for a number of years 
at the VA Medical Center in Oklahoma City, Oklahoma, and that 
he was treated in 2002 at the Lawton Indian Hospital and by a 
Dr. Fredrick Stansbury.  There is no indication that the RO 
has sought to obtain records from the above sources.

Turning to the claim for burial benefits, the appellant 
contends that she is entitled to burial benefits at the rate 
payable for a veteran who died as the result of service-
connected disability; she is already in receipt of such 
benefits payable at the rate for a nonservice-connected 
death.  The Board notes that the appellant has not been 
advised of the law and regulations pertaining to claims for 
payment of burial expenses based on death from service-
connected disability.

Accordingly, this case is REMANDED to the RO the following 
actions: 

1.  The RO should contact the 
appellant and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, to include the Lawton 
Indian Hospital and Dr. Fredrick 
Stansbury, who may possess 
additional records of the veteran 
pertinent to her claims.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the appellant, to include from 
the Lawton Indian Hospital and Dr. 
Fredrick Stansbury, which have not 
been secured previously.  In any 
event, the RO should obtain 
treatment records for the veteran 
from the Oklahoma City, Oklahoma VA 
Medical Center for November 1971 to 
February 2002.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the appellant, it 
should inform the appellant of this 
and ask her to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for 
a VA physician to review the medical 
records which are contained in the 
veteran's claims folder.  The 
examiner should be requested to 
provide an opinion, with reasons, as 
to whether it is at least as likely 
as not that any of the veteran's 
terminal processes were 
etiologically related to his period 
of service or any disorder noted 
therein.  The reviewing physician 
should also provide an opinion as to 
whether it is at least as likely as 
not that any of the veteran's 
terminal processes were caused or 
chronically worsened by the 
veteran's service-connected 
psychiatric disability, including 
any treatment therefor, or whether 
the service-connected psychiatric 
disability or treatment therefor 
otherwise contributed substantially 
or materially to the veteran's 
death.  The opinion of the physician 
should be associated with the 
veteran's VA claims folder.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers necessary 
to comply with the notice and duty-
to-assist requirements of the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and VA's implementing 
regulations found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001).  Then, 
the RO should re-adjudicate the 
issues on appeal.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case which includes citation to the law and 
regulations pertaining to payment of burial expenses of 
deceased veterans, and provide the appellant with an 
appropriate opportunity to respond.

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

